Citation Nr: 0513088
Decision Date: 05/16/05	Archive Date: 09/19/05

DOCKET NO. 00-20 555A                       DATE MAY 16 2005

	On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for arthritis of the shoulders.

3. Entitlement to service connection for arthritis of the left hip.

4. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.

5. Entitlement to an increased rating for thoracic outlet syndrome on the right, currently rated as 10 percent disabling.

6. Entitlement to an increased rating for thoracic outlet syndrome on the left, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran had reported active service from November 1990 to April 1992.

This appeal arises from a February 1993 rating decision in which the Department of Veterans Affairs (VA) regional office (RO) in Seattle, Washington, which granted service connection for cervical strain, and evaluated the disability as noncompensable effective from April 17, 1992, the day following service discharge.

In a November 1993 hearing officer's decision, the cervical spine disability was recharacterized as degenerative joint disease of the cervical spine, and evaluated as 20 percent disabling. The evaluation was made effective April 17, 1992. The hearing officer indicated that this was a full grant of the benefit sought. There is, however, no indication that the veteran limited her appeal to the 20 percent level. She is presumed to be seeking the maximum benefit available under law. AB v. Brown, 6 Vet. App. 35 (1993). Since the law provides for an evaluation in excess of20 percent, the grant of 20 percent was not a full grant of the benefit sought.

-2



The February 1993 decision also granted service connection for post-traumatic stress disorder evaluated as noncompensable. The veteran submitted a notice of disagreement with this decision. Statements by her representative at a hearing before the hearing officer in August 1993 indicate that the appeal was being limited to the minimum compensable level. The November 1993 hearing officer's decision granted a 10 percent evaluation for PTSD, effective from the date of service connection. Since- the appeal was limited to the minimum compensable evaluation, the November 1993 decision was a full grant of the benefit sought. Id.

This appeal also arises from an October 1999 rating decision in which the RO denied entitlement to service connection for arthritis of both shoulders and the left hip, and for headaches; and from an April 2000 decision in which increased ratings were denied for thoracic outlet syndrome on the left and right.

The veteran offered testimony at a hearing before a hearing officer in June 2003 and before the undersigned at the RO in April 2004.

The issues of entitlement to service connection for arthritis of both shoulders and the left hip, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The veteran's headaches are the result of service connected cervical spondylosis and neck spasm.

2. The veteran had forward flexion of the cervical spine to 20 degrees on a VA examination conducted on September 16, 2002.

3. The veteran has severe thoracic outlet syndrome on the right and left.

- 3 



CONCLUSIONS OF LAW

1. Headaches are the proximate result of a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(b) (2004).

2. The criteria for a 30 percent rating for degenerative disc disease of the cervical spine have been met since September 16, 2002. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.71a, Diagnostic Codes 5293, 5292 (2002 & 2003), 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5243 (2004).

3_. The criteria for a 50 percent rating for thoracic outlet syndrome on the right have been met. 38 U.S.C.A.§ 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004).

4. The criteria for a 40 percent rating for thoracic outlet syndrome on the left have been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8515.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), and its implementing regulations, as amended, imposes heightened duties on VA to provide notice and assistance to claimants for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004);38 C.F.R. § 3.159 (2004).

The VCAA specifically requires VA to inform claimants of the evidence needed to substantiate the claim, what evidence the claimant is responsible for submitting, and what evidence VA will undertake to obtain. 38 U.S.C.A. § 5103(a). As part of this notice VA will tell claimants to submit relevant evidence in their possession. 38 C.F.R. § 3.159(b).

The statement of the case and the supplemental statement of the case discussed the criteria for higher evaluations for thoracic outlet syndrome and cervical spine disabilities. These documents also discussed the ways in which the current evidence failed to document that the disabilities met those criteria. See

- 4



VAOPGCPREC 7-2004 (2004); 69 Fed. Reg. 59,989 (2004) (holding that VCAA notice can be provided in a statement of the case). This discussion served to inform the veteran of the evidence needed to substantiate these claims.

At the hearings on appeal, the undersigned and a decision review officer discussed with the appellant and her representative the places at which she received relevant treatment with the understanding that VA would undertake to obtain relevant records. At the April 2004 hearing, the veteran was questioned with regard to whether there were relevant medical opinions. The appellant voiced understanding that if such opinions existed, she would have undertaken to obtain them. The appellant was also questioned to see whether VA's duty to provide further examinations had been triggered. These discussions served to inform the veteran of what evidence she was responsible for obtaining and what evidence VA would undertake to obtain. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VCAA required notice should generally be provided prior to the initial denial. The Court went on to say that its decision was not meant to invalidate any existing decision made prior to such notice, and that VA would satisfy the VCAA notice requirements by ensuring that the proper notice was ultimately provided, or by providing an analysis as to why the claimant was not prejudiced by the absence of such notice. ld, at 120, 122-4.

The Court has reiterated that delayed notice is generally not prejudicial to a claimant. Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

The effective date of any award based on such evidence, would have been fixed in accordance with the claim that was the subject of the initial adjudication. 38 C.F.R. § 3.156(b) (2004) (new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed with the claim, which was pending at the beginning of the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and material evidence is received within the appeal period, the effective date will be set as if the prior denial had not been made).

- 5 



VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). VA has provided examinations for the claims decided in this decision.

The VCAA also requires VA to make efforts to obtain relevant evidence that is adequately identified by a claimant. 38 U.S.C.A. § 5103A(b),(c). The RO has obtained outpatient treatment records identified by the veteran. After the records were obtained, the veteran reported that he had no additional evidence to submit, and no relevant records are otherwise identified in the claims folder.

VA is not required to provide assistance if no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2). The Board is granting service connection for headaches. The Board is also granting the highest rating for thoracic outlet syndrome manifested by incomplete paralysis of the radial nerves on the left and right. At the April 2004 hearing the veteran acknowledged that she did not meet the criteria for complete paralysis. Thus, the Board's decision is a full grant of these claims, and further assistance is not required to substantiate them.

Having provided all required notice and assistance with regard to the cervical spine claim, there is no reasonable possibility that further assistance would aid the veteran in substantiating the claims decided in this decision.

Finally, the Board notes that the VA examination of September 2002 did not specifically address the question of incapacitating episodes due to cervical spine disability, which is a criterion for the evaluation of this disability on the basis of intervertebral disc disease. However, the degree of incapacitation due to this disability is apparent from the clinical data on this and earlier evaluations as well as

- 6



the clinical records and medical statements documenting both VA and private treatment for this disability, and from the veteran's testimony. Therefore, the Board concludes that no prejudice to the veteran resulted from the lack of a direct reference to incapacitating episodes of her cervical spine disability in the report of the September 2002 VA examination.

I. Factual Basis

The veteran's service medical records reflect considerable treatment for cervical spine pain and limitation of motion, as well as thoracic outlet syndrome in both upper extremities. In the Report of Medical History given during the veteran's September 1991 examination prior to discharge from active service, it was reported that the veteran had biparietotemperal area headaches with occasional shooting pains up the posterior neck, as well as retroorbital aches. These had been occurring over the previous three weeks and had been occurring daily for the previous three days. It was said that they were increasing in severity.

On a VA examination in April 1992 it was reported that there was nearly full active range of motion in the cervical spine that could be increased to full by passive motion. Deep tendon reflexes in the upper extremities were symmetrical and normal in the upper extremities. The diagnoses included cervical strain that began in Saudi.

In a February 1993 rating action the RO granted service connection for a cervical spine disability, which was evaluated as noncompensable from April 17, 1992. Service connection was also granted for left thoracic outlet syndrome and right thoracic outlet syndrome, each evaluated as 10 percent disabling from April 17, 1992.

During a hearing at the RO in August 1993 the veteran said that she began to experience headaches during her service in Saudi Arabia. She also said that she would get headaches when her neck hurts. She said that she treated her neck pain with medication and exercises.

- 7 



On a VA orthopedic examination in September 1993 the veteran had flexion in the cervical spine limited to 10 or 15 degrees because of stiffness and pain. Backward extension was to 5 degrees. Lateral flexion was to 45 degrees. Left rotation was to 70 degrees and right rotation was 60 degrees. Neurological evaluation showed good radial, medial, and ulnar nerve strength in each upper extremity. Deep tendon reflexes were essentially symmetrical in the upper extremities. The range of mot ion of the neck was described as "reasonably full."

In a December 1993 rating action the RO increased the evaluation for the veteran's cervical spine disability to 20 percent, effective April 17, 1992.

VA clinical records and private medical statements reflect treatment in the late 1990s for pain headaches and stiffness in the neck, as well as numbness and weakness in the upper extremities.

During a July 1999 VA examination the veteran gave a history of having developed headaches while serving in the military. These occurred on a weekly basis and could last for several hours. She described them as frontal in nature with a pressured band like sensation that was not associated with nausea, vomiting, or visual disturbances. On evaluation of the. cervical spine the veteran had forward flexion of 55 degrees with pain. Cervical extension was to 60 degrees and lateral bending was 35 degrees, both left and right. Rotation was 45 degrees left and right. During the examination it was noted that testing for thoracic outlet syndrome tingling and the loss of the radial pulse bilaterally when the veteran raised her hands over her head. The diagnosis was muscular tension headaches.

On a November 1999 VA neurological examination the veteran complained of bilateral hand tingling and numbness with occasional shooting pains in certain position. On evaluation the bilateral radial pulses were easily palpated, but would disappear upon raising the arms above the head and externally rotating the shoulders. They returned when the arms were lowered. A tingling sensation was reported when the arms were raised. There was no motor strength abnormality with 5/5 flexion and extension of the proximal and distal motor groups of the upper extremities. No gross sensory abnormalities were reported and there was no

- 8 



muscular atrophy or fasciculations. Capillary refill in the palms of the hands was normal and the Phalen's and Tinel's signs were normal. The impression was episodic bilateral median nerve compression, likely due to thoracic outlet syndrome.

During VA outpatient treatment in February 2000 it was reported that the veteran could no longer carry a briefcase or purse because of pain in the neck, arms, and shoulders. The assessments were osteoarthritis and thoracic outlet syndrome.

On a May 2000 VA orthopedic examination the veteran had. 60 degrees of flexion in the cervical spine with problems flexing beyond 55 degrees. There was 30 degrees of extension and lateral flexion was limited to 25 degrees without pain and to 30 degrees with pain. Rotation was 25 degrees to the right and 30 degrees to the left. Range of motion was said to be limited by spasm in the trapezius, and upper rhomboids on either side. It was noted that the occipital attachments of the neck muscles elicited the type of headaches reported earlier.

X-rays revealed progressively worsening disc space narrowing starting at C3-4 towards C5-6. In addition there was facet and vertebral degenerative joint disease at C4-5-6 on the right. It was the examiners opinion that cervical spondylosis caused neck spasms and head aches due to disc compression.

In a March 2001 statement a private physician reported treating the veteran for complaints which included headaches, neck pain and numbness in the upper extremities with impressions that included cervical spine degenerative joint disease and thoracic outlet syndrome. He believed that the veteran's service in the Persian Gulf resulted in the initiation or exacerbation of these symptoms.

During a VA examination conducted on September 16, 2002, the veteran reported gradually worsening pain and aching in the neck with stiffness that occurred about two or three times weekly with minimal neck movement. She also reported severe spasms in the neck that lasted five to six seconds at a time. In addition the veteran complained of numbness in both arms if performing over the head movements. She had personal grooming problems and limitation due to this and she also reported

- 9 



dropping objects. Recent Doppler studies were said to indicate severe thoracic outlet syndrome.

Evaluation of the cervical spine revealed 20 degrees of cervical flexion and 20 degrees of backward extension. Lateral flexion was 20 degrees, as was right and left rotation. All movements were accompanied by significant discomfort. Reflexes were 2+ throughout and motor and sensory examinations were normal. Radial pulses were nonpalpable with the arms abducted to about 30 degrees. This maneuver resulted in numbness in the hands. The diagnoses were neck pain due to cervical degenerative disease and severe thoracic outlet syndrome.

In an undated statement, a private physician reported treating the veteran since 1998 for disabilities that included chronic neck pain with accompanying headaches.

During a February 2003 hearing at the RO the veteran discussed her cervical spine disability. She indicated that she had pain, stiffness, muscle spasm, and limitation of cervical spine motion. She reported being treated by a chiropractor when her neck spasms became very severe, which occurred every few months. She indicated that she had worsening restriction of neck movement which caused a great deal of discomfort when she was driving.

She reported treatment by a chiropractor, medication and exercises. She also said that her thoracic outlet syndrome caused numbness in her hands, especially if she put her hands above her head. This caused difficulties with such activities as brushing her teeth and brushing her hair.

The veteran appeared and gave testimony at an RO hearing before the undersigned in April 2004. She said that her neck pain was becoming steadily worse over the years, as were her neck spasms; although, it had not worsened since the last examination. She said she took medication for this problem daily. In addition she reported that she had problems sleeping as well as working on a computer. She again reported numbness in her fingers and pain in her arms due to thoracic outlet syndrome. The veteran also said that .she continued to have problems with headaches, but they were not as painful as previously.

- 10 



II. Service Connection For Headaches.

Service connection will be granted for disability diagnosed after service when the evidence indicates that it had its onset during service. 38 C.F.R. § 3.303(d) (2003). Secondary service connection will be granted for a disability, which is proximately due to, or the result of a service- connected disease or injury. 38 C.F.R.§ 3.310(a).

The United States Court of Appeals for Veterans Claims (Court) has held that secondary service connection on the basis of aggravation is permitted under 38 C.F.R.§ 3.310, and compensation is payable for that degree of aggravation for a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records indicate that she began to experience significant headaches during the later part of active service. After the VA examination in 2002, the examiner opined that her service connected cervical spine disability caused her neck spasms and headaches. In view of this evidence, it is apparent that the veteran's headaches are proximately due to her already service connected cervical spine disability, and therefore the headaches warrant service connection. 38 U.S.C.A. § 1110; 38 C.P.R. § 3.310(a).

III. Increased Rating for a cervical spine disability.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities 38 C.F.R. Part 4 (2003).

Prior to September 26, 2003, under the criteria of Diagnostic Code 5290, moderate limitation of motion of the cervical spine was assigned a 20 percent rating; and severe limitation of motion warranted a 30 percent evaluation.

Effective September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the

- 11 



criteria for rating intervertebral disc syndrome. See 68 Fed. Reg. 51.454 (August 27,2003).

Because the rating criteria changed during the pendency of the veteran's appeal, the question arises as to which set of rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and United States Court of Appeals for the Federal Circuit); see a/so VAOPGCPREC 7-2003.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

A 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

- 12 



A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spme.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the

- 13 



following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237 Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 5239 Spondylolisthesis or segmental instability; Diagnostic Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal fusion; Diagnostic Code 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); Diagnostic Code 5243 Intervertebral disc syndrome. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (in effect from September 26, 2003).

The former provisions of Diagnostic Code 5293, in effect before September 23, 2002, provided criteria for evaluating intervertebral disc disease. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003).

Under the former provisions of Diagnostic Code 5293, intervertebral disc disease, 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to September 23, 2002).

- 14



Under the revised provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F .R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from September 23, 2002 to September 26, 2003).

A 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (in effect from September 23, 2002 to September 25, 2003).

For purposes of evaluations under Diagnostic Code 5293, "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from September 23, 2002 to September 25, 2003).

- 15 



The criteria for evaluating intervertebral disc disease were essentially unchanged from the September 2002 revisions, except that the diagnostic code for intervertebral disc disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Because the rating criteria changed during the pendency of the veteran's appeal, the question arises as to which set of rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and United States Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result." Landgraf v. US] Film Prods., 511 U.S. 244,272 (1994) (quoting Bowenv. Georgetown Univ. Hosp., 488 . U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002). Karnas has been overruled to the extent it is inconsistent with the Supreme Court's holdings. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date earlier than the effective date of the liberalizing...regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation." DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects. If the veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing. Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions.

- 16 



When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevai1." To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evidence of record indicates that the veteran has considerable limitation of motion in her cervical spine due to her service-connected disability. During a September 2002 VA examination evaluation revealed 20 degrees of cervical flexion and 20 degrees of backward extension. Although, the veteran exceeded the 15 degrees of forward flexion listed in the criteria for a 30 percent rating under the new criteria, it was noted that her range of motion was accompanied by significant discomfort. Thus her limitation of motion approximates the new criteria for the 30 percent rating. See DeLuca v. Brown, 8 Vet App 202 (1995); 38 C.F.R. §§ 4.7, 4.40, 4.45 (2004).

Application of Diagnostic Code 5290 in effect prior to September 22, 2002 also provides a basis for a 30 percent rating, on the basis of severe limitation of motion. The VA examination conducted on September 16, 2002 yielded findings that the veteran's limitation of motion was considerable, and accompanied by significant discomfort. These findings suggest that the limitation of motion was more than moderate, and approximated the criteria for the severe evaluation. 38 C.F.R. § 4.7.

A rating of 30 percent for a cervical spine disability under Diagnostic Code 5290 would not be warranted prior to September 22, 2002, since the ranges of motion reported previously did not generally show severe limitation of cervical motion for purposes of Diagnostic Code 5290. The findings reported on the September 1993 examination did show findings that would warrant a 30 percent rating under the current criteria, and thus suggest, that the limitation of motion could have been considered severe under the old criteria. However, this finding appears to be an anomaly, given the "fairly normal" range of motion reported on the examination

- 17 



one year earlier, the full range of motion noted on VA outpatient treatment in January 1997, and the 60 degrees of flexion found on the 1999 examination, and the absence of other findings of significant limitation of motion prior to the September 16, 2002 examination.

Neither the old or new criteria for rating the veteran's cervical spine disability as degenerative disc disease would provide a basis for an evaluation in excess of 30
percent. Intervertebral disc disease was not identified prior to the September 2002 VA examination. The evidence does not demonstrate that the disc disease of the cervical spine is severely disabling with recurring attacks and intermittent relief, which is required for an evaluation of 40 percent under the criteria of Diagnostic Code 5293 in effect prior to September22, 2002. The neurologic impairment from the disc disease is essentially compensated in the evaluation for thoracic outlet syndrome. It would constitute impermissible pyramiding to evaluate that impairment with disability from thoracic outlet syndrome and intervertebral disc disease. 38 C.P.R. § 4.14 (2004).

Moreover the evidence of record does not demonstrate that the veteran suffers incapacitating episodes or neurological dysfunction due to her cervical spine disability, which would warrant an evaluation in excess of 30 percent under the criteria for the evaluation of intervertebral disc disease that became effective on and after September 22, 2002. The veteran and the medical evidence have not reported additional neurologic impairment other than that compensated by the evaluations for thoracic outlet syndrome.

In view of the above, the Board is of the opinion that the veteran's cervical spine disability warrants an evaluation of 30 percent, effective September 16, 2002, the date of the VA orthopedic examination demonstrating severe limitation of cervical spine motion.

- 18 



IV.

Increased Ratings For Thoracic Outlet Syndrome of Each Upper Extremity.

Disability evaluations are determined by the application of V A's Schedule for Rating Disabilities 38 C.F.R. Part 4{2003). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent, as far as practicably can be determined, the average impairment in earning capacity resulting from such diseases. and injuries and the residual conditions in civil occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

Under Diagnostic Code 8515, a 10 percent disability rating is warranted for mild incomplete paralysis of the median nerve of the major or minor upper extremity. A 30 percent disability rating is warranted for moderate incomplete paralysis of the median nerve of the major upper extremity and a 20 percent rating is warranted for moderate incomplete paralysis of the median nerve of the minor upper extremity. A 50 percent disability rating is warranted for severe incomplete paralysis of the median nerve of the major upper extremity and a 40 percent rating is assigned for severe incomplete paralysis of the median nerve of the minor extremity. A 70 percent disability rating is warranted for complete paralysis of the median nerve the major upper extremity and a 60 percent rating is warranted for complete paralysis of the median nerve of the minor extremity. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2003).

On a recent VA examination conducted in September 2002, it was reported that the veteran had severe thoracic outlet syndrome in each extremity. In addition the veteran complained of numbness in both arms if performing over the head movements. She had personal grooming problems and limitation of activities due to this and she also reported dropping objects. Evaluation revealed that radial pulses were nonpalpable with the arms abducted to about 30 degrees. This maneuver resulted in numbness in the hands.

In view of these findings on a recent VA examination the Board concludes that the veteran's thoracic outlet syndrome symptoms are the equivalent of severe

- 19 



incomplete paralysis of the median nerve of the right (major)upper extremity and a severe incomplete paralysis of the median nerve of the left (minor)extremity. Since that is the case a 50 percent rating is warranted under Diagnostic Code 8515 for the thoracic outlet syndrome in the veteran's right upper extremity and a 40 percent rating is warranted for thoracic outlet syndrome in the veteran's left upper extremity.

The evidence does not show symptoms equivalent to complete paralysis of the median nerve in either of the veteran's upper extremities, and the veteran has not contended that she has complete paralysis, evaluations in excess of 50 percent for the right upper extremity and 40 percent for the left upper extremity under the criteria of Diagnostic Code 8515 are not warranted.

ORDER

Service connection for headaches is granted.

A 30 percent evaluation for degenerative disc disease of the cervical spine is granted effective September 22, 2002.

A 50 percent valuation for thoracic outlet syndrome on the right is granted.

A 40 percent valuation for thoracic outlet syndrome on the left is granted.

REMAND

The veteran has asserted that she developed arthritis in her left hip and in both shoulders as a result of strenuous manual labor and marching while on active duty. The service medical records indicate complaints of pain in the shoulders, especially on the right, and these symptoms were generally assessed as part of her already service connected thoracic outlet syndrome. In addition crepitus in both shoulders was reported on the veteran's September 1991 examination prior to service

- 20



separation. The service medical records contain no findings or complaints regarding the left hip and there are no clinical findings of arthritis in these joints in the claims file

The veteran has testified to a continuity of hip and shoulder pain since service. Under these circumstances, an examination is required to determine whether the veteran has a current hip or shoulder disability related to service. 38 U.S.C.A. § 5103A(d) (West 2002); Duenas v. Principi, 18 Vet. App. 512 (2004).

The record does indicate treatment for musculoskeletal complaints referable to the shoulders and left hip from private health care providers, to include a physicians and a chiropractor, but no clinical records reflecting this treatment are currently in the claims folder. VA is required to seek these records. 38 C.F.R. § 3.159 (2004).

In addition the Board believes that the veteran should be afforded a VA orthopedic examination to ascertain the etiology of her arthritis in the shoulders and left hip.

In view of the above, this case is REMANDED for the following actions:

1. Contact the veteran and ask her to provide the full name and address of the health care provider identified as "Duane Off' who the veteran reported receiving treatment for her joint pains during a recent hearing. When the veteran responds and provides any necessary authorizations that health care provider as well as Mark Strom, D.C., of Arizona Multicare Limited and Doctor David Chapman, M.D., of Arizona Sports Medicine Consultants should be contacted and asked to provide copies of their clinical records documenting the veteran's treatment. All records obtained should be associated with the claims folder.

2. Then, the veteran should be afforded a VA orthopedic examination to determine the etiology of any

- 21 



current disability in the left hip and in both shoulders. The examiner should review the claims folder and the examiner should acknowledge such review. After the examination and a review of the claims folder, the examiner should express an opinion with rationale as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left hip or shoulder disability had its onset during service, or were manifested to a compensable degree (i.e. there was X-ray evidence of arthritis with evidence of limitation of motion) within one year of service discharge, or is otherwise related to a disease or injury in service.

3; Then readjudicate the claims on appeal. If these benefits are denied, provide a supplemental statement of the case. The case should then be returned to the Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

- 22




